DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein an upper surface of the second portion of the first interlayer insulating film and an upper surface of the fourth portion of the second interlayer insulating film lie in substantially a same plane.” Claims 3, 8, 11, 13, 17, 19, and 20 recite similar language.
The term "substantially" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Substantially” is defined as "being largely but not wholly that which is specified” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe how close in height the layers have to be to be determined to be “substantially” level. The term “substantially” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “substantially” the target any more. Neither 
Therefore, claims 1, 3, 8, 11, 13, 17, 19, and 20 a rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, and claims 2, 4-7, 9-10, 12, 14-16, and 18 are rejected for at least their dependencies.
For the purposes of Examination, any layer within the same device will be determined to be “substantially in a same plane.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM (US 2014/0061728 A1.
With regards to claim 1, Kim discloses a semiconductor device, (FIGS. 1A-1D) comprising: 

a bit line structure (at least bit line BS) disposed on the cell area; 
5a plurality of landing pads (at least portion CP2 of contact structure CT and contact pads 115) disposed on the bit line structure, each of the plurality of the landing pads being electrically connected to the substrate; (See FIG. 1B) 
a first interlayer insulating film including a first portion (device isolation 101/spacers SP1) that is between the plurality of landing pads, and a second portion (second interlayer insulating layer 116) that is disposed on the first portion and on upper surfaces of the plurality of landing pads; (See FIG. 1B) 
10a capacitor (capacitor CAP) disposed on one of the plurality of landing pads; 
a gate structure (at least peripheral gate structure PG and doped regions 23) disposed on the core area; 
a plurality of interconnection patterns (at least conductive lines 185 and 186) disposed on the gate structure; (See FIG. 1C) and 
a second interlayer insulating film including a third portion (isolation layer 101 unlabeled in FIG. 1C) that is disposed between the plurality of interconnection patterns, and a fourth portion (insulating layer 116/117) that is disposed on the third portion and 15on upper surfaces of the plurality of interconnection patterns, wherein an upper surface of the second portion of the first interlayer insulating film and an upper surface of the fourth portion of the second interlayer insulating film lie in substantially a same plane. (See FIG. 1B and 1C, showing the insulating layers on “substantially” the same plane)

20 With regards to claim 2, Kim discloses the semiconductor device of claim 1, wherein the first portion of the first interlayer insulating film and the second portion of the first interlayer insulating film 

With regards to claim 3, Kim discloses the semiconductor device of claim 1, wherein the upper surfaces of the plurality 5of landing pads and the upper surfaces of the plurality of interconnection patterns lie in substantially a same plane.  (See FIGS. 1B-1C) 

With regards to claim 4, Kim discloses the semiconductor device of claim 1, wherein a height of a lower surface of the first portion of the first interlayer insulating film from an upper surface of the substrate is lower 10than a height of an upper surface of the bit line structure from an upper surface of the substrate.  (See FIGS. 1B-1C, showing a lower height of at least isolation layer 101)

With regards to claim 5, Kim discloses the semiconductor device of claim 4, wherein at least a portion of the first portion of the first interlayer insulating film vertically overlaps the bit line structure.  (See FIG. 1B)

15 With regards to claim 6, Kim discloses the semiconductor device of claim 1, further comprising: 

a core insulating film (spacer SP2) covering the gate structure.  

20 With regards to claim 7, Kim discloses the semiconductor device of claim 6, wherein a height of an upper surface of the buried contact from an upper surface of the substrate is higher than a height of an upper surface of the core insulating film from an upper surface of the substrate.  (See FIGS. 1B-1C)

With regards to claim 8, Kim discloses the semiconductor device of claim 1, further comprising a core capping film (cap 173/insulation film 116) disposed on the gate structure, wherein the plurality of interconnection patterns extends along an upper surface of the core capping film, 5the bit line structure includes a bit line conductive film, and a bit line capping film (cap 172) extending along an upper surface of the bit line conductive film, (conductive pattern 162) and an upper surface of the bit line capping film and the upper surface of the core capping film lie in substantially a same plane.  (See FIGS. 1B and 1C, showing the caps in “substantially the same plane)

15 With regards to claim 10, Kim discloses the semiconductor device of claim 1, further comprising a direct contact plug (impurity region 23) connecting the substrate and at least one of the plurality of interconnection patterns.  (See FIG. 1C) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812